Title: To Thomas Jefferson from George Mason, 26 May 1788
From: Mason, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Virginia, Gunston Hall May 26th. 1788.
          
          My Son, John Mason, having entered into Partnership with Messrs. Joseph Fenwick & Compy., Merchants in Bourdeaux, where he will probably reside some Years, and intending to take his Passage in a Ship that will sail from Potomack River, about the last of June, I embrace the Opportunity of presenting you my Respects, and inquiring after Your Health; which it will always give me pleasure to be informed of.
          This Letter will be forwarded by my Son, immediately upon his Arrival in Bourdeaux; and he will pay his Respects to You, in Person, as soon as he can conveniently go to Paris. I flatter myself You will find him a modest, chearful, sensible Young Man; and that his Integrity and Diligence will merit the Confidence of those, who may favour the Copartnership in which he is concern’d, with Consignments, or other Business in their Line. The Firm of the House will, I expect, upon his Arrival in Bourdeaux, be changed to Fenwick Mason & Compy.—Any good Offices which you may do the said House, or any Advice, which you may be pleased to give my Son, I shall esteem as the highest Mark of your Friendship.
          I make no Doubt that You have long ago received Copys of the new Constitution of Government, framed last Summer by the Delegates of the several States, in general Convention at Philadelphia.—Upon the most mature Consideration I was capable of, and from Motives of sincere Patriotism, I was under the Necessity  of refusing my Signature, as one of the Virginia Delegates; and drew up some general Objections; which I intended to offer, by Way of Protest; but was discouraged from doing so, by the precipitate, and intemperate, not to say indecent Manner, in which the Business was conducted, during the last Week of the Convention, after the Patrons of this new plan found they had a decided Majority in their Favour; which was obtained by a Compromise between the Eastern, and the two Southern States, to permit the latter to continue the Importation of Slaves for twenty odd Years; a more favourite Object with them than the Liberty and Happiness of the People.
          These Objections of mine were first printed very incorrectly, without my Approbation, or Privity; which laid me under some kind of Necessity of publishing them afterwards, myself.—I take the Liberty of inclosing you a Copy of them.—You will find them conceived in general Terms; as I wished to confine them to a narrow Compass.—There are many other things very objectionable in the proposed new Constitution; particularly the almost unlimited Authority over the Militia of the several States; whereby, under Colour of regulating they may disarm, or render useless the Militia, the more easily to govern by a standing Army; or they may harrass the Militia, by such rigid Regulations and intollerable Burdens, as to make the People themselves desire it’s Abolition.—By their Power over the Elections, they may so order them, as to deprive the People at large of any share in the Choice of their Representatives.—By the Consent of Congress, Men in the highest Offices of Trust in the United States may receive any Emolument, Place, or Pension from a foreign Prince, or Potentate; which is setting themselves up to the highest Bidder.—But it would be tedious to enumerate all the Objections; and I am sure they cannot escape Mr. Jefferson’s Observation. Delaware—Pensylvania—Jersey—Connecticut—Georgia, and Maryland have ratifyed the new Government (for surely it is not a Confederation) without Amendments. Massachusets has accompanyed the Ratification with proposed Amendments. Rhode Island has rejected it. New Hampshire, after some deliberation, adjourned their Convention to June. The Convention of South Carolina is now sitting. The Convention of new York meets in June, that of North Carolina in July, and the Convention of Virginia meets on the first Monday in June. I shall set out for Richmond this week, in order to attend it.—From the best Information I have had, the Members of the Virginia Convention are so equally divided upon the Subject, that no man can,  at present, form any certain Judgement of the Issue. There seems to be a great Majority for Amendments; but many are for ratifying first, and amending afterwards. This Idea appears to me so utterly absurd, that I can not think any Man of Sense candid in proposing it. I sincerely wish you Health, & every Felicity; and am, with the greatest Respect & Esteem dear Sir Your affecte. & obdt. Servt.,
          
            G. Mason
          
          
            P.S. Underneath is a Copy of the Resolutions which I introduced at the last Session of Assembly, upon the Subject of Paper Money, and which, being unanimously agreed to, I hope has given that iniquitous Project it’s Death’s-Wound.—Resolved that the present Scarcity of circulating Money has been, in a great Measure, caused by the general Fear and Apprehension of an Emission of paper Currency, inducing moneyed-men to lock up their Gold and Silver, prefering the Loss of Interest to the Risque of lending, or letting it out here.
            Resolved that Money, by the common Consent and Custom of commercial Nations, is and ought to be considered as a Scale or Standard, by which to estimate the comparitive Value of Commodities, and that Nothing can be more improper and unjust, than to substitute such a Standard, as wou’d be more uncertain and variable than the Commodities themselves.
            Resolved that an Emission of Paper Currency wou’d be ruinous to Trade and Commerce, and highly injurious to the good People of this Commonwealth; and that, by weakening their Confidence in the Laws and Government, corrupting their Manners and Morals, destroying public and private Credit, and all Faith between Man and Man, it wou’d increase and aggravate the very Evils it is pretended to remedy.
            Resolved that the making paper Currency, or any thing but Gold and Silver Coin, a Tender, in discharge of Debts contracted in Money, is contrary to every principle of sound Policy, as well as Justice.
          
        